Exhibit 10.4.2




SECOND AMENDMENT TO CREDIT AGREEMENT


This SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of August 15, 2016 (this
“Agreement”), is entered into by and among Malibu Boats, LLC, a Delaware limited
liability company (the “Borrower”), Malibu Boats Holdings, LLC, a Delaware
limited liability company (the “Parent”), certain Subsidiaries of the Parent as
guarantors (the “Guarantors”), the several banks and other financial
institutions and lenders party thereto (the “Lenders”), and SunTrust Bank, in
its capacity as administrative agent for the Lenders (the “Administrative
Agent”), as issuing bank (the “Issuing Bank”) and as swingline lender (the
“Swingline Lender”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement (as defined
below).


RECITALS


A.    The Loan Parties, the Lenders, the Swingline Lender, the Issuing Bank and
the Administrative Agent have entered into that certain Amended and Restated
Credit Agreement dated as of April 2, 2015 (as amended or otherwise modified
from time to time, the “Credit Agreement”).


B.    The Borrower has requested that the Administrative Agent and the Lenders
agree to amend certain provisions of the Credit Agreement.


C.    The Administrative Agent and the Lenders have agreed to do so, subject to
the terms and conditions hereof.


AGREEMENT


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Amendments to Credit Agreement.


(a)The following definitions are added to Section 1.1 of the Credit Agreement in
the appropriate alphabetical order:


“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.


“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.




CHAR2\1801702v3

--------------------------------------------------------------------------------





“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
    
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.


(b)    The definition of “Defaulting Lender” in Section 1.1 of the Credit
Agreement is amended by deleting “or” immediately before clause (d) and adding
“or (e) such Lender has become the subject of a Bail-In Action” immediately
after clause (d).


(c)    The definition of “Federal Funds Rate” in Section 1.1 of the Credit
Agreement is amended in its entirety to read as follows:


“Federal Funds Rate” shall mean, for any day, the rate per annum (expressed, as
a decimal, rounded upwards, if necessary, to the next higher one one-hundredth
of one percent (1/100 of 1%)) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to
SunTrust Bank or any other Lender selected by the Administrative Agent on such
day on such transactions as determined by the Administrative Agent.


(d)    Article IV of the Credit Agreement is amended by adding the following as
a new Section 4.22:


Section 4.22. No EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.


(e)    Clause (i) of Section 5.1(a) of the Credit Agreement is amended in its
entirety to read as follows:


(i) internally prepared financial statements for such Fiscal Year for the Parent
and its Subsidiaries, containing a consolidated balance sheet of the Parent and
its Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements


2
CHAR2\1801702v3

--------------------------------------------------------------------------------





of income, stockholders’ equity and cash flows (together with all footnotes
thereto) of the Parent and its Subsidiaries for such Fiscal Year, setting forth
in each case in comparative form the figures for the previous Fiscal Year,


(f)    Clause (ii) of Section 5.1(a) of the Credit Agreement is amended by
replacing “McGladrey LLP” appearing therein with “KPMG LLP”.


(g)    Article XI of the Credit Agreement is amended by adding the following as
a new Section 11.17:


Section 11.17.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and (b) the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.


2.    Effectiveness. This Agreement shall become effective upon receipt by the
Administrative Agent of counterparts of this Agreement executed by the Loan
Parties, the Lenders and the Administrative Agent.


3.    Incorporation of Agreement. Except as specifically modified herein, the
terms of the Loan Documents shall remain in full force and effect. The
execution, delivery and effectiveness of this Agreement shall not operate as a
waiver of any right, power or remedy of the Administrative Agent under the Loan
Documents, or constitute a waiver or amendment of any provision of the Loan
Documents.


4.    Representations of the Loan Parties. Each of the Loan Parties represents
and warrants to the Administrative Agent and the Lenders as follows:


(a)    No Default or Event of Default exists under the Loan Documents on and as
of the date hereof nor will result from this Agreement.


(b)    It has taken all necessary entity action to authorize the execution,
delivery and performance of this Agreement and any other documents delivered by
it in connection herewith.


(c)    This Agreement and each other document delivered by it in connection
herewith has been duly executed and delivered by such Person and constitutes
such Person’s legal, valid and binding obligation, enforceable in accordance
with its terms, except as such enforceability may be


3
CHAR2\1801702v3

--------------------------------------------------------------------------------





subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(d)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Agreement other than the Required Lenders.


(e)    The execution and delivery of this Agreement or any other document
delivered by it in connection herewith does not (i) violate, contravene or
conflict with any provision of its organizational documents or (ii) violate,
contravene or conflict with any material Requirement of Law applicable to it or
any of its Subsidiaries.


(f)    After giving effect to this Agreement, the representations and warranties
of the Loan Parties contained in the Loan Documents are true, accurate and
complete in all material respects on and as of the date hereof to the same
extent as though made on and as of such date except to the extent such
representations and warranties specifically relate to an earlier date.


5.    Loan Party Reaffirmation. Each Loan Party hereby (a) acknowledges and
consents to all of the terms and conditions of this Agreement, (b) affirms all
of its obligations under the Loan Documents to which it is a party and (c)
agrees that this Agreement and all documents executed in connection herewith do
not operate to reduce or discharge such Loan Party’s obligations under the Loan
Documents.


6.    Further Assurances. Each of the parties hereto agrees to execute and
deliver, or to cause to be executed and delivered, all such instruments as may
reasonably be requested to effectuate the intent and purposes, and to carry out
the terms, of this Agreement.


7.    No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and their
respective successors and assigns. No other Person shall have or be entitled to
assert rights or benefits under this Agreement.


8.    Governing Law; Jurisdiction; Consent to Service of Process; Waiver of Jury
Trial. The governing law, jurisdiction, consent to service of process and waiver
of jury trial provisions set forth in Sections 11.5 and 11.6 of the Credit
Agreement are hereby incorporated by reference, mutatis mutandis.


9.    Entirety. This Agreement and the other Loan Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. This Agreement
and the other Loan Documents represent the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties.


10.    Expenses. Upon demand therefor, the Loan Parties shall pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent and the Lenders
(including without limitation the reasonable fees and out-of-pocket expenses of
counsel) in connection with or related to the negotiation, drafting, and
execution of this Agreement and the transactions contemplated hereby.


11.    Miscellaneous




4
CHAR2\1801702v3

--------------------------------------------------------------------------------





(a)    This Agreement shall be binding on and shall inure to the benefit of the
Loan Parties, the Administrative Agent, the Issuing Bank, the Swingline Lender,
the Lenders and their respective successors and permitted assigns. It is the
intent of the undersigned Lenders that any third party acquiring any such
Lender’s rights and obligations under the Credit Agreement shall, with respect
to such Lender’s portion of the Loan, be subject to, and bound by, the terms and
conditions of this Agreement. The terms and provisions of this Agreement are for
the purpose of defining the relative rights and obligations of the Loan Parties,
the Administrative Agent, the Issuing Bank and the Lenders with respect to the
transactions contemplated hereby and there shall be no third party beneficiaries
of any of the terms and provisions of this Agreement.


(b)    Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.


(c)    Wherever possible, each provision of this Agreement shall be interpreted
in such a manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.


(d)    Except as otherwise expressly provided in this Agreement, if any
provision contained in this Agreement is in conflict with, or inconsistent with,
any provision in the Loan Documents, the provision contained in this Agreement
shall govern and control.


(e)    This Agreement may be executed in any number of separate counterparts,
each of which shall collectively and separately constitute one agreement.
Delivery of an executed counterpart of this Agreement by telecopy or other
electronic means shall be effective as an original.


[Signature pages follow.]




5
CHAR2\1801702v3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.


BORROWER:
MALIBU BOATS, LLC,

as the Borrower




By:    /s/ Wayne Wilson    
Name:    Wayne Wilson
Title:    CFO
PARENT:
MALIBU BOATS HOLDINGS, LLC,

as the Parent and a Guarantor




By:    /s/ Wayne Wilson    
Name:    Wayne Wilson
Title:    CFO
GUARANTORS:
MALIBU AUSTRALIAN ACQUISITION CORP.

By:    /s/ Wayne Wilson    
Name:    Wayne Wilson
Title:    Authorized Signatory








MALIBU BOATS, LLC
SECOND AMENDMENT



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
SUNTRUST BANK,

as Administrative Agent, Issuing Bank and Swingline Lender and as a Lender


By /s/ Tesha Winslow    
Name:    Tesha Winslow
Title:    Director


MALIBU BOATS, LLC
SECOND AMENDMENT



--------------------------------------------------------------------------------





LENDERS:
FIRST TENNESSEE BANK, N.A.,

as a Lender


/s/ R. Andrew Beam____________________
Name:    R. Andrew Beam
Title:    Senior Vice President




MALIBU BOATS, LLC
SECOND AMENDMENT



--------------------------------------------------------------------------------





MUFG UNION BANK, N.A.,
as a Lender


/s/ Ravneet Mumick_________________
Name:    Ravneet Mumick
Title:    Director


MALIBU BOATS, LLC
SECOND AMENDMENT



--------------------------------------------------------------------------------





UNITED COMMUNITY BANK,
as a Lender


/s/ Charles D. Chamberlain_________
Name:    Charles D. Chamberlain
Title:    Senior Vice President


MALIBU BOATS, LLC
SECOND AMENDMENT



--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


/s/ Bryan Hulker_______________________
Name:    Bryan Hulker
Title:    SVP




MALIBU BOATS, LLC
SECOND AMENDMENT

